DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
                                                           Status of the Claims
3.	Claims 1, 3-20 are currently pending.  Claims 9-10 and 12-19 have been withdrawn as being drawn to nonelected inventions. Claims 1, 3-8, 11 and 20 are currently under examination, this office action is in response to the amendment filed on 06/03/2021 and the request for continued examination filed on 07/30/2021. 
Information Disclosure Statement
4.	The foreign patent documents on the IDS filed 07/30/2021 where not all considered. Foreign patent documents 1-9 and 14-16 where not considered as no copy of the foreign document was provided.  Foreign patent document 10 and 12 were not considered as only the abstract of the document was provided instead of a full copy of the document. Foreign patent documents 13 and 17 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite a polymerization accelerator group that is indicated to be a compound which renders the claims indefinite as it is not clear how the polymerization accelerator group can be both a separate compound and linked in the claimed structure of claim 1. For the purposes of art examination it is assumed polymerization accelerator group that is claimed is the residue of the indicated structure so as to be a part of the claimed polymerizable polymer. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhou (CN 103396342 A; listed on the office action provided on 08/21/2020 all citations refer to the English language machine translation provided with that office action unless otherwise stated) as is evidenced by Uhlianuk (WO 2009 155086 A2)  or alternatively Zhou (CN 103396342 A; listed on the office action provided on 08/21/2020 all citations refer to the English language machine translation provided with that office action unless otherwise stated) in view of Uhlianuk (WO 2009 155086 A2).
Concerning claims 1, 4-5,  and 7,  Zhou teaches a method of making a polymerizable polymer by  reacting an epoxylated soybean oil  with diethanol amine to provide a hydroxylated soybean oil based polyol, reacting a isophorone diisocyanate with a  hydroxyethyl acrylate to form a isocyanate acrylic ester, and then reacting the hydroxylated soybean oil with the isocyanate acrylic ester (pg 1 paragraphs 5-7).  Zhou provides a reaction scheme of this method as is indicated below (original document paragraph 0005)

    PNG
    media_image1.png
    515
    662
    media_image1.png
    Greyscale
. 
This provides an oleaginous back bone that is derived from a hydroxylated plant oil that is hydroxylated soybean oil, which is attached to a group U which comprises the isophorane hydrocarbyl ring as a linker, and this hydrocarbyl ring is attached to a group that comprises both a urethane linkage derived from isophorone diisocyanate and a polymerization accelerator group of the tertiary amine group which is derived from diethanolamine which is a aliphatic diol having an active nitrogen, as well as being attached to an acrylate containing group which is derived from hydroxyethyl acrylate.  As such the structure indicated by Zhou would correspond to the claimed structure of MA-U-A-U-MA and would meet the claimed limitations.  It should be noted that broadest reasonable interpretation is being used for the indication of U in the U must comprise a hydrocarbyl linker and this hydrocarbyl linker must be bound to a group comprising a urethane linkage and a polymerization accelerator group but these urethane linkage and polymerization accelerator groups are not required to be a part of the U group. 

However the final product indicated by Zhou in the reaction scheme above would have 171 carbon atoms, 21 Nitrogen atoms ,45 oxygen atom, and 293 hydrogen atoms. Using approximate values for each of the atoms (Carbon atoms 12 g/mol, Nitrogen atoms at 14 g/mol, Oxygen atoms at 16g/mol and hydrogen atoms at 1 g/mol) it is possible to determine the molar mass of the final product of Zhou and then approximately determine what portion of the polymer is from renewable content.  The molar mass is calculated to be approximately 3359 g/mol.  The atoms that are from the expoxizd soybean oil would include 57 carbon atoms 9 oxygen atoms and 104 hydrogen atoms to give a weight of 932 g/mol of renewable content from the soybean oil. This however only corresponds to approximately 27.7 wt% of the polymerizable polymer of Zhou. 
It should however be noted that this limitation is considered to be a product by process limitation as the limitation depends specifically on how reactants which make up the final product are made and if they are made from renewable resources and the claim as is currently drafted specifically is drawn to the product and not the method of making the product. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.I. 
Uhlianuk provides evidence that acrylate monomers are known to be able to be made from renewable resources and specifically provides evidence that 2-hydroxyethyl acrylate can be made from renewable sources (pg 10 Table 1  and pg 9 lines 5-20). Uhlianuk further provides evidence that this type of monomer can be 100 % from renewable resources (pg 4 lines 10-15) .  

Alternatively Uhlianuk teaches that there is a need to produce chemical product and chemical intermediates from resources other than petroleum, and in particular from renewable resources,   because of increasing demand and dwindling supplies of peteroleum feedstock which result in increased prices of raw materials (pg 1 lines 24-31 and pg 2 lines 1-5). Uhlianuk as is indicated above indicates that acrylate monomers are known to be able to be made from renewable resources and specifically provides evidence that 2-hydroxyethyl acrylate can be made from renewable sources (pg 10 Table 1  and pg 9 lines 5-20). Uhlianuk further indicates that this type of monomer can be 100 % from renewable resources (pg 4 lines 10-15) .  
It would have been obvious to one of ordinary skill in the art at the time of filling to use a 2-hydroxyethyl acrylate which is made from 100% renewable resources as indicated by Huhlianuk in the as the 2-hydroxyethyl acrylate of Zhou in order to give the claimed polymerizable polymer for the purpose of not using petroleum feed stocks that has variable and increasing prices and instead use renewable resources that do not have a dwindling supply. 

	Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qianjiang (CN 10202469 A; all citations refer to the English language machine translation that is provided) as is evidenced by Hirai (US 2002/0132118; on IDS filed on 05/11/2020).
Qianjiang teaches a uv curable aqueous polyurethane dispersion an example of which is made by steps of reacting castor oil (which is a hydroxyl comprising plant oil) with isophorone diisocyanate, then reacting this product with methyl diethanol amine (pg 3 paragraph 2).  
Hirai provides evidence that castor oil is an OH containing plant oil that comprises multiple OH groups per molecule (paragraph 0024), and as such would be a hydroxylated plant oil. 
The previously indicated product of Qianjiang is then reacted with methyl hydroxy ethyl acrylate (pg 2 paragraph 8 and pg 3 paragraph 2). This would result in the claimed structure where the A group is an oleaginous backbone derived from the castor oil, which is attached to a U group that comprises a a hydrocarbyl isophorone group which is in turn attached to a group that comprises urethane group (formed from the reaction of the isocyanate group with the OH group methyl diethanol amine) which is attached to attached to a polymerization accelerator group of the methyl diethanol amine.  This group is then connected to the (meth)acrylate group of the hydroxyl containing acrylate compound of methyl hydroxyethyl acrylate by the reaction of the hydroxyl group there by resulting in the claimed MA group.  This would result in the claimed MA-U-A-U-MA structure a 500 grams of castor oil and 370.6 g of the isophorone diisocyanate are used. Isophorone diisocyanate has a molecular mass of approximately 222 g/mol and castor oil has a molecular weight of approximately 939 g/mol indicating that there is 1.669 mols of the diisocyanate to 0.532 moles of the castor oil indicating a ratio of diisocyanate to castor oil of approximately 3 to 1 indicating that multiple hydroxyl groups per castor oil molecule are reacted to provide the reactive diisocyanate group that is then reacted by the other components indicated in the reaction resulting in the claimed structure. 

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Qianjiang further indicates that the dispersion which includes the polymerizable polymer of claim 1 includes a uv active diluent which is indicated to be an acrylate (pg 2 paragraph 12) and a photoinitiator such as benzophenone (pg 2 paragraph 13) which is a known free radical photoinitiator indicating a curable composition that comprises the product of claim 1 and a free radical curing system.    As the composition of Qianjiang teaches the limitations of the claim. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 103396342 A; listed on the office action provided on 08/21/2020 all citations refer to the English language machine translation provided with that office action unless otherwise stated) as is evidenced by or in view of Uhlianuk (WO 2009 155086 A2) as applied to claim 1 above, and further in view of Qianjiang (CN 10202469 A; all citations refer to the English language machine translation that is provided).
 Concerning claim 11 and 20 Zhou as evidenced by or in view of Uhlianuk as is discussed in the rejection of claim 1 above teaches that the final product of the acrylated soybean oil urethane which 
Zhou does not particularly teach the claimed curable adhesive, sealent, or coating composition of the polymer of claim 1 and a cure system. 
Qianjiang teaches a uv curable aqueous polyurethane dispersion an example of which is made by steps of reacting castor oil (which is a hydroxyl comprising plant oil) with isophorone diisocyanate, then reacting this product with methyl diethanol amine (pg 3 paragraph 2) and further indicates that the dispersion which includes the uv curable polyurethane includes a uv active diluent which is indicated to be an acrylate (pg 2 paragraph 12) and a photoinitiator such as benzophenone (pg 2 paragraph 13) which is a known free radical photoinitiator indicating a curable composition that comprises the product of claim 1 and a free radical curing system.  This composition is indicated to cured by ultraviolet light resulting the reaction product of the product of claim 1 and a free radical curing system.  
It would have been obvious to one of ordinary skill in the art at the time of filling to use the additional components of the uv curable system of Qianjaing of a free radical initiator system in combination with the polymer of Zhou because Zhou teaches that the polymer is terminated with (meth)acrylate groups and is used for photopolymerization and Qianjiang teaches that useful photopolymerization systems for a (meth)acrylate terminated polyurethane includes free radical initiators such as benzophenone.  This would teach both the composition of the polymer with the indicated cure system and this composition as a curable coating composition.  

9.	Claims 1, 3-5, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Qianjiang (CN 10202469 A; all citations refer to the English language machine translation that is provided) as is evidenced by Hirai (US 2002/0132118; on IDS filed on 05/11/2020) and in view of Schroder (US 6,509,086 B1).
Concerning claim 1, 5 Qianjiang teaches a uv curable aqueous polyurethane dispersion an example of which is made by steps of reacting castor oil (which is a hydroxyl comprising plant oil) with isophorone diisocyanate, then reacting this product with methyl diethanol amine (pg 3 paragraph 2).  
Hirai provides evidence that castor oil is an OH containing plant oil that comprises multiple OH groups per molecule (paragraph 0024), and as such would be a hydroxylated plant oil. 
The previously indicated product of Qianjiang is then reacted with methyl hydroxy ethyl acrylate (pg 2 paragraph 8 and pg 3 paragraph 2). This would result in the claimed structure where the A group is an oleaginous backbone derived from the castor oil, which is attached to a U group that comprises a urethane group (formed from the reaction of the isocyanate group with the OH group of the castor oil polyol) that is then attached to a hydrocarbyl isophorone group which is in turn attached to a polymerization accelerator group of the methyl diethanol amine.  This group is then connected to the (meth)acrylate group of the hydroxyl containing acrylate compound of methyl hydroxyethyl acrylate by the reaction of the hydroxyl group there by resulting in the claimed MA group.  This would result in the claimed MA-U-A-U-MA structure a 500 grams of castor oil and 370.6 g of the isophorone diisocyanate are used. Isophorone diisocyanate has a molecular mass of approximately 222 g/mol and castor oil has a molecular weight of approximately 939 g/mol indicating that there is 1.669 mols of the diisocyanate to 0.532 moles of the castor oil indicating a ratio of diisocyanate to castor oil of approximately 3 to 1 indicating that multiple hydroxyl groups per castor oil molecule are reacted to provide the reactive diisocyanate group that is then reacted by the other components indicated in the reaction resulting in the claimed structure. 
Qianjiang further indicates that the amounts of the componets used are 300 to 600 parts by weight of castor oil. 200-600 parts by weight of polyisocyanate 60 -200 parts of the amine and 20-120 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2113.I.
Qianjiang does not particularly indicate that the methyl diethanol amine would result in a polymerization accelerator group however applicant indicates that amine diols of this structure would result in a polymerization accelerator group and as such the indicated group is considered to result in the claimed polymerization accelerator group. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Qianjiang does not particularly teach that the oleaginous backbone is derived from one of the particularly claimed hydroxylated plant oils, or the specific amount of the polymer which is made from renewable resources. 
Schroder is drawn to polymer material that include urethane acrylates (abstract) which include those have reactive terminal ethylenically unsaturated functionalities (claim 4) and indicates that e the urethane (meth)acrylates can be formed from isocyanate functional prepolymers which are made by reacting a diisocyanate with a polyol (column 11 lines 40-60) and indicates that polyols that can be used 
It would have been obvious to one of ordinary skill in the art at the time of filling to replace the castor oil of Qianjiang with the blown linseed oil of Schroder in the composition of Qianjiang and to use the claimed amount of renewable content of the polymerbecause Schroder teaches that castor oil and blown linseed oil are both glyceride esters of hydroxyated fatty acids that are substantially equivalent and interchangeable with one another, and Qianjiang teaches an overlapping range with the claimed range of the amount of renewable content of the polymer. 
Concerning claim 3 linseed oil is known to have approximately six double bonds in it.  As such the blown linseed oil of Schroder would be expected to have a hydroxyl functionality that is less than 6.0 (as only the six double bonds would be capable of being hydroxylated) but would also be expected to be above 1 otherwise it would not be a polyol as was indicated by Schroder. As such the blown linseed oil of Qianjiang in view of Schroder would have the claimed hydroxyl functionality. 
Concerning claim 4 Qianjiang as is evidenced by Hirai in view of Schroder teaches the polymerizable polymer of claim 1 as is indicated above. Qianjiang teaches that the hydroxyl containing acrylate monomer used is methyl hydroxyethyl acrylate (pg 2 paragraph 8 and pg 3 paragraph 2).  The particular structure of this monomer is not entirely clear from the translation but it is believed that this structure corresponds to 2-hydroxyethyl methacrylate, which is one of the claimed compounds.  
Alternatively in the event that the methyl hydroxyl ethyl acrylate is not this compound Qianjiang further provides a general teaching of the hydroxyl containing vinyl compound which can be hea (2-hydroxyethyl acrylate) or hydroxide propyl acrylate (either 2-hydroxypropyl acrylate or 3-hydroxy propyl acrylate) (pg 2 paragraph 8), which are also among the claimed residues. 
because Qiangjiang teaches that these compounds are alternatives to one another and are all useful for creating the desired polymerizable composition. 
Concerning claims 7-8 Qianjiang teaches the methyl diethanol amine is used in the reaction which would correspond to the claimed polymerization accelerator group when m and n are each 1 (pg 3 paragraph 2).  
Concerning claim 11 as is stated above Qianjiang in view of Schroder teaches the polymerizable polymer of claim 1 which would also correspond to the polymer in part a of claim 20. Qianjiang further indicates that the dispersion which includes the polymerizable polymer of claim 1 includes a uv active diluent which is indicated to be an acrylate (pg 2 paragraph 12) and a photoinitiator such as benzophenone (pg 2 paragraph 13) which is a known free radical photoinitiator indicating a curable composition that comprises the product of claim 1 and a free radical curing system.  This composition is indicated to cured by ultraviolet light resulting the reaction product of the product of claim 1 and a free radical curing system resulting in the claimed limitation. 
Allowable Subject Matter
10.	Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record fairly teach or suggest the claimed limitation of MA comprising an alkoxy group which is derived from one of the specifically claimed reactants.

                                                                       Response to Arguments
11.	Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. Applicant argues with regard to the 102 rejection over Qianjiang that claim 1 teaches a particular structure and that Qianjiang does not indicates that the oleaginous backbone is derived from one of the particularly claimed hydroxylated plant oils. Qianjiang does not teach that other plant oils could be used in place of castor oil and does not disclose that synthetically hydroxylated plant oils could be used as a substitute for castor oil. 
This argument is not found to be persuasive as the 102 rejection does not concern claim 1 but only claim 20 which does not depend from claim 1 and does not list all of the limitations of claim 1 particularly the indicated hydroxylated oils of claim 1 but only indicates that there is an oleaginous backbone derived from a hydroxylated plant oil.  The Castor oil of Qianjiang would be considered to meet this limitation of a hydroxylated plant oil. As such this rejection is maintained. 
Concerning the 103 rejection over Qianjiang as evidenced by Hirai and in view of Schroder that Qiangjiang is directed to polymerizable polymers that are formed using castor oil and attemts to use Schroder to remedy this short coming. Schroder fails in that regard. Schroder is directed to a backed sanityware comprising an acrylic polymer molding.  Qiangjiang does not teach that other plant oils coud be used in place of castor oil and certainly does not disclose that synthetically hdydroxylated plant oils could be used as a substitute for castor oil. 
This argument is not found to be persuasive as Schroder is drawn to polymer material that include urethane acrylates (abstract) which include those have reactive terminal ethylenically unsaturated functionalities (claim 4) and indicates that e the urethane (meth)acrylates can be formed from isocyanate functional prepolymers which are made by reacting a diisocyanate with a polyol (column 11 lines 40-60) and indicates that polyols that can be used include glyceride esters of hydroxylated fatty acids such as castor oil  and blown linseed oil (column 12 lines 10-15). As such the 
Concerning the rejection of Zhou applicant merely states that Zhou is directed to amehod of making a polyemrizable polymer by reactin epoxylated soybean oil with eanol amine to provide a hydroxylated soyean oil based polyol and reacting a isophoone diisocyanate with a hydroxyethyl acrylate to form a isocyanate acrylic ester and then reacting the hydroxylated soybean oil with the isocyanate acrylic ester and then restates that only applicants teach the polyemrizable polymer having the claimed structure. Applicant also in regard to the 102 rejection indicates that Zhou according to action at pages 6-7 seemingly fails to require that the urethane linkage and polymerization accelerator group are part of U and the applicants claim amendment makes it clear that linkage and group are indeed both bound to the hydrocarbyl linker. 
This argument is not found to be persuasive as the urethane linkage and polymerization accelerator group are both indicated to be bound to the hydrocarbyl linker but there is no indication in the claims as are currently drafted that the urethane linkage and polymerization accelerator must be part of U instead part of A in the claimed structure or that all parts derived from hydroxylated plant oil must be considered part of A (instead of some parts being considered part of U), particularly as the only required part of the U group is a hydrocarbyl linker, and this hydrocarbyl linker which is a part of the U group is linked to a group that has a urethane linkage and a polymerization accelerator group but this additional group is not indicated to be required as part of U. As such the claimed group of MA-U-A-U-
                                                                                 Conclusion
12.	 Claims 1, 3-5, 7-8, 11 and 20 are rejected. Claim 6 is objected to as being dependent from a rejected base claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763